KERNER, Circuit Judge.
Petitioner is a prisoner in the Illinois State Penitentiary, pursuant to three judgments of conviction of an Illinois state court for robbery. From an order dismissing his petition, brought in the District ■Court after he had exhausted all his remedies in the state courts, he seeks permission of this court to prosecute an appeal in forma pauperis.
On September 12, 1935, the Criminal Court of Cook County, Illinois, upon his plea of guilty to three charges of robbery, sentenced petitioner in each case to serve a term of years not to exceed the maximum term fixed by the statute for the crime of robbery, the sentences to run concurrently, and on September 19, 1935, he was com*518mitted to the penitentiary. The statutory penalty for robbery is for a term of years not less than one year nor more than twenty years. Chap. 38, par. 501, Smith-Hurd Ill.Rev.St.1935. On October 19, 1936, the state parole board notified petitioner that his application for parole was denied. On April 15, 1940, the board notified him that “At a meeting of the Parole Board held today, the following action was taken in your case: Outlist not approved. Continued to September 19, 1944.” On October 15, 1941, the board advised petitioner that “At a meeting of the Division of Correction held to-day, the following action was taken in your case: Parole denied. Continued to September 19, 1950.”
The question involved and the contentions made are similar to those made in United States ex rel. Rasmussen v. Ragen, 7 Cir., 146 F.2d 516, in which an opinion was filed today. Upon the authority of that case and for the reasons stated therein, as well as those in the case of United States ex rel. Foley v. Ragen, 7 Cir., 143 F. 2d 774, 778, 779, the judgment of the District Court is affirmed.
It is so ordered.